United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-50663
                          Conference Calendar



ROBERT DAMIAN JOYCE,

                                      Plaintiff-Appellant,

versus

TRAVIS COUNTY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-03-CV-262
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Joyce, Texas prisoner # 1078414, appeals from the

district court’s dismissal without prejudice of his civil

rights complaint for failure to state a claim.     See 28 U.S.C.

§ 1915(e)(2).    Joyce alleged that the Travis County jail failed

to provide notice of his rights under the Americans With

Disabilities Act (ADA) on bulletin boards, in the handbook, and

throughout the jail facility.    Joyce argues that the district

court erred in construing his complaint under 42 U.S.C. § 1983

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50663
                                 -2-

and in determining that he failed to state a claim for relief

under the ADA.

     A dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii) is reviewed under the de novo standard of

review.   See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir.

1999).    The district court did not err in treating his complaint

as a 42 U.S.C. § 1983 action because Joyce challenged the

conditions of his confinement.    See Cook v. Texas Dep’t of

Criminal Justice Transitional Planning Dep’t, 37 F.3d 166, 168

(5th Cir. 1994).   Further, the district court did not err in

dismissing Joyce’s complaint because he failed to establish

the requirements for filing a cognizable claim under the ADA.

See Lightbourn v. County of El Paso, Texas, 118 F.3d 421, 428

(5th Cir. 1997).

     Because Joyce’s appeal is without arguable merit, it is

DISMISSED as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   This dismissal of this appeal

as frivolous counts as a “strike” under 28 U.S.C. § 1915(g), as

does the district court’s dismissal of Joyce’s complaint for

failure to state a claim.    See Adepegba v. Hammons, 103 F.3d 383,

385-88 (5th Cir. 1996).   Joyce is warned that if he accumulates

three strikes, he will not be able to proceed in forma pauperis

(IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under
                          No. 03-50663
                               -3-

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.